Opinion filed August 25, 2022




                                       In The

        Eleventh Court of Appeals
                                   ___________

                                No. 11-22-00203-CR
                                   ___________

                   DARREN GLENN LEWIS, Appellant
                                          V.
                      THE STATE OF TEXAS, Appellee


                     On Appeal from the 42nd District Court
                             Taylor County, Texas
                         Trial Court Cause No. 27690A

                      MEMORAND UM OPI NI ON
      Darren Glenn Lewis, Appellant, pled guilty to the offense of aggravated
sexual assault of a child, and the trial court assessed his punishment, pursuant to the
terms of a plea bargain agreement, at imprisonment for twenty-five years. Four years
later, Appellant filed a notice of appeal. Because Appellant did not timely file a
notice of appeal, we must dismiss the appeal.
      Pursuant to the Texas Rules of Appellate Procedure, a notice of appeal is due
to be filed either (1) within thirty days after the date that sentence is imposed or
suspended in open court or (2) if the defendant timely files a motion for new trial,
within ninety days after the date that sentence is imposed or suspended in open court.
TEX. R. APP. P. 26.2(a). A notice of appeal must be in writing and filed with the clerk
of the trial court. TEX. R. APP. P. 25.2(c)(1). The documents on file in this appeal
indicate that Appellant’s sentence was imposed on June 28, 2018, and that
Appellant’s notice of appeal was received in this court on July 15, 2022, and filed
with the clerk of the trial court on July 18, 2022—over four years after his sentence
was imposed. The notice of appeal was therefore untimely.
      Absent a timely filed notice of appeal or the granting of a timely motion for
extension of time, we do not have jurisdiction to entertain an appeal. Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522–
23 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108, 110 (Tex. Crim. App.
1993). Because the notice of appeal was not timely filed, we have no jurisdiction
over this appeal and must dismiss it. See Slaton, 981 S.W.2d at 210.
      When the appeal was docketed in this court, we notified Appellant that the
notice of appeal appeared to be untimely, and we informed him that this appeal may
be dismissed for want of jurisdiction. We requested that Appellant file a response
showing grounds upon which this appeal could continue. Appellant has filed a
response in which he addresses the substantive merits of his appeal and explains that
he delayed the filing of his notice of appeal while awaiting “supporting documents
to back up [his] claims for an appeal.” Appellant, however, has not provided this
court with any grounds upon which this appeal may continue.
      Accordingly, we dismiss this appeal for want of jurisdiction.


August 25, 2022                                      PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.

                                          2